OPINION

Per Curiam:

Frank Luckett, convicted of grand larceny and currently incarcerated under a six-year prison term, is appealing from a *542district court order denying his petition for post-conviction relief.
The pertinent part of the information upon which he was convicted charged that “Luckett . . . did wilfully and unlawfully steal, take and carry away personal property, to wit: negotiable gambling chips of the value of $800.00,. ..”
His only cognizable contention below, and in this appeal, is that the information is fatally defective because it included the word “negotiable,” when in fact, gambling chips are not freely negotiable.
The contention is without merit. At most we deem the word “negotiable,” as used in the now challenged information, to be mere surplusage. See State v. Lawry, 4 Nev. 161 (1868); Nevada v. Pierce, 8 Nev. 291 (1873). If Luckett felt the word was prejudicial, his remedy was a pretrial motion to have it stricken, pursuant to NRS 173.085. See Carson v. Sheriff, 87 Nev. 357, 359, 487 P.2d 334, 335 (1971).
Affirmed.